DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Beerens (US 2012/0162621) in view of Majumdar et al (US 2011/0189500).
Beerens shows the structure claimed including a susceptor (20) having a substrate support surface, a heat transfer layer with an array of aligned carbon nanotubes (10) wherein the array of aligned carbon nanotubes extends along an alignment direction that is perpendicular to a substrate surface/plane, but Beerens does not show the heat transfer layer has a thermal conductance as claimed.
Majumdar shows it is known to provide a heat transfer layer (30) that comprises an array of aligned carbon nanotubes with a thermal conductance of 10^5 (100,000) W/m^2K which is within the claimed range of 50,000-250,000 W/m^2K. Also, see para 0016.
In view of Majumdar, it have been obvious to provide the heat transfer layer of Beerens with the claimed thermal conductance range to control the desired thermal conductance that would predictably and effectively provide the desired heating/heat transfer to the substrate.  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beerens in view of Majumdar as applied to claims 1 and 2 above and further in view of Bertram Jr et al (US 2013/0052806). 
Beerens in view of Majumdar shows the structure claimed except for a heat source that is disposed opposite the substrate support plane of the susceptor. 
Bertram shows a susceptor (114) having a substrate support surface with a heat source (118) that is disposed opposite the substrate support surface. 
In view of Betram, it would have been obvious to one of ordinary skill in the art to adapt Beerens, as modified by Majumdar, with a heat source disposed opposite the substrate support surface as an another suitable heat source location that can also effectively provide heat for heating the substrate as known in the art. 
	With respect to claims 4 and 5, Bertram discloses the heat source can be lamps or resistive heating elements. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beerens in view of Majumdar as applied to claims 1 and 2 above and further in view of Pollock et al (US 6,082,297) and Wang et al (US 2018/0282865).
Beerens in view of Majumdar shows the structure claimed except for the susceptor comprising an opaque material having a high emissivity (ɛ) greater than 0.8. 
Pollock shows it is known to provide a susceptor that comprises a material having emissivity of at least .9 wherein the material includes silicon carbide coated graphite. Also see column 5, lines 21-27.
Wang shows a susceptor that is made of opaque graphite coated with silicon carbide. Also see para [0026].  
	In view of Pollock and Wang, it would have been obvious to one of ordinary skill in the art to adapt Beerens, as modified by Majumdar, with the susceptor that is made of an opaque material having high emissivity (ɛ) greater than 0.8 which is known to provide a high thermal conductivity that can further enhance high heat transfer from the heating source.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beerens in view of Majumdar, Pollock, and Wang as applied to claim 7 above and further in view of Jones et al (US 2012/0252195) and Bertram Jr et al (US 2013/0052806). 
Beerens in view of Majumdar, Pollock, and Wang shows the structure claimed including Pollock and Wang showing a susceptor body formed of a graphite with a silicon carbide coating but does not show the body having an emissivity less than .8 and the coating having an emissivity greater than .8.
Jones shows it is known that a graphite that can have an emissivity of 0.7-0.8 (para 0095).
Bertram shows it is known that silicon carbide has an emissivity of .92. 
In view of Jones and Bertram, it would have been obvious to one of ordinary skill in the art to adapt Beerens, as modified by Majumdar, Pollock, and Wang, with a susceptor body having an emissivity that is less than .8 but with a silicon carbide coating having an emissivity that is greater than .8 which would provide the susceptor having an emissivity greater than .8 that is known to provide the susceptor with a high thermal conductance as known in the art. 
With respect to claim 9, Pollock shows the susceptor having a substrate support surface, and as Pollock shows the susceptor having a silicon carbide coated graphite, the coating would predictably have been disposed on a second surface opposite the substrate support face.   
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Majumdar is applied to teach the heat transfer layer having a thermal conductance as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761